In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Pastoressa, J), dated September 30, 2009, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“ ‘An out-of-possession landlord is not liable for injuries that occur on its premises unless it retains control over the premises or is contractually bound to repair unsafe conditions’ ” (Lalicata v 39-15 Skillman Realty Co., LLC, 63 AD3d 889, 890 [2009], quoting Taylor v Lastres, 45 AD3d 835, 835 [2007]). Here, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint, since they failed to submit evidence sufficient to establish, prima facie, that they had no contractual duty to repair the alleged defective condition and that, in any event, they had no notice of the alleged defective condition (see Lalicata v 39-15 Skillman Realty Co., LLC, 63 AD3d 889 [2009]; Rosas v 397 Broadway Corp., 19 AD3d 574 [2005]; Winby v Kustas, 7 AD3d 615 [2004]; Sutherland v Whylie, 292 AD2d 518 [2002]). Covello, J.P., Angiolillo, Leventhal and Sgroi, JJ., concur.